                                                                Exhibit 10.1

AMENDMENT TO TERMINATE EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), made in the City of
Plano and the State of Texas, dated as of December 1, 2006, between J. C. Penney
Corporation, Inc., a Delaware corporation (hereinafter called the “Employer”),
and Robert B. Cavanaugh (hereinafter called the “Employee”).
 
WHEREAS, the Employee and the Employer have previously entered into that certain
Employment Agreement dated May 1, 2005 (hereinafter called the “Agreement”);
 
WHEREAS, the Employee and Employer have mutually agreed to terminate the
employment agreement;
 
NOW THEREFORE, in consideration of the promises and of the mutual covenants
herein contained, Employer and Employee herby agree to amend the Agreement
pursuant to Section 10.8 thereof, and they hereby agree as follows:
 

1.  
Termination of Agreement. The Employer and Employee mutually agree to terminate
the Employment Agreement as of the date first written above.

 

2.  
Execution of Executive Termination Pay Agreement. The Employee and Employer
agree that upon their execution of an Executive Termination Pay Agreement all
provisions of the Agreement that survive termination as provided in Section 9 of
the Agreement are hereby waived and made null and void.

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
J. C. Penney Corporation, Inc.




By: /s/ Myron E. Ullman 
Name: Myron E. Ullman
Title: Chairman & CEO


Employee
 
/s/ Robert B. Cavanaugh
Robert B. Cavanaugh